Citation Nr: 0639065	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1993 to 
August 1997 and September 1997 to July 1999.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  


REMAND

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the scheduler criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Knee Claims
A rating decision of July 2000 granted service connection for 
both of the veteran's knee strains and assigned a 10 percent 
evaluation for each under diagnostic code (DC) 5257.  
Following VA examination in March 2003, his knee evaluations 
were continued by an April 2003 decision, the subject of this 
appeal. The veteran essentially contends he is entitled to an 
increased rating for his right and left knee strain because 
the current ratings assigned do not accurately reflect the 
severity of his disabilities.  At the Travel Board hearing, 
the veteran stated his knees cause pain, instability, often 
"lock" up on him, and require "popping."  He also 
testified to instances in which his knees have caused lost 
time for work and impaired his performance of daily 
activities.

Medical evidence submitted since the time of the hearing 
supports many of the veteran's contentions.  A treatment note 
of January 2005 indicates the veteran has both instability 
and chronic knee pain.  These symptoms may not have been 
present at the time of the last VA examination.  A current 
assessment of the veteran's knee disabilities is needed in 
this regard.

Back Claim
A rating decision of July 1999 granted service connection for 
the veteran's mechanical low back pain and assigned a 10 
percent evaluation under diagnostic code (DC) 5299-5295, the 
regulation for lumbosacral strain that was in effect at the 
time.  This evaluation was continued by an April 2003 
decision, the subject of this appeal.  The veteran contends 
he is entitled to an increased rating because the current 
rating assigned does not accurately reflect the severity of 
his disability.  At the Travel Board hearing, the veteran 
stated his condition causes incapacitating episodes, inhibits 
his ability to successfully perform his job, and restricts 
the activities he is able to perform with his young son.  In 
his Notice of Disagreement the veteran contends he has 
enrolled in school in order to pursue a different profession 
because of the limitations his back condition places on the 
manual labor work he usually performs.

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)). VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)). The 
disability is to be rated according to the older rating 
criteria prior to the date of the amendment and according to 
the newer criteria beginning on the effective date of the 
change in the rating criteria.  VAOPGCPREC 7-2003. 

At the hearing the veteran stated he received treatment 
around 2004 or 2005 from a private physician in Cartersville.  
He stated this physician performed x-rays, MRIs, and 
discussed the possibility of surgery with the veteran.  The 
veteran also testified that he received treatment from a 
private physician in Alabama.  These records must be obtained 
in order to properly decide the veteran's claim.

In addition, at the hearing the veteran testified to 
symptoms, such as incapacitating episodes, that do not appear 
to have been previously experienced or reported to past VA 
examiners.  A current examination of the state of the 
veteran's back disorder is necessary in order to fairly 
decide his claim.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:
1.  Request and obtain from the veteran 
all information regarding any private 
treatment he has received since discharge 
related to his claims for mechanical low 
back pain and knees.  Specifically ask 
the veteran for appropriate information 
about the private physician from 
Cartersville and the private physician 
from Alabama pursuant to his hearing 
testimony.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of any such 
treatment.

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his right and left 
knee disabilities.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Ask the examiner to discuss all findings 
in terms of the diagnostic codes.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

3.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his mechanical low 
back pain.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Ask the 
examiner to discuss all findings in terms 
of the diagnostic codes.  The pertinent 
rating criteria, under the old and the new 
regulations, must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


